
	
		IB
		Union Calendar No. 119
		112th CONGRESS
		1st Session
		H. R. 2445
		[Report No.
		  112–180]
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			July 7, 2011
			Mr. Kline (for
			 himself, Mr. Hunter,
			 Mr. McKeon,
			 Mr. Goodlatte,
			 Mr. Roe of Tennessee,
			 Mr. Thompson of Pennsylvania,
			 Mr. DesJarlais,
			 Mr. Hanna,
			 Mr. Bucshon,
			 Mr. Barletta,
			 Mrs. Noem,
			 Mr. Heck, and
			 Mr. Kelly) introduced the following
			 bill; which was referred to the
			 Committee on Education and the
			 Workforce
		
		
			July 25, 2011
			Additional sponsors: Mrs.
			 Roby and Mr. Ross of
			 Florida
		
		
			July 25, 2011
			Reported with an amendment, committed to the Committee of
			 the Whole House on the State of the Union, and ordered to be
			 printed
			Strike out all after the enacting clause and insert
			 the part printed in italic
			For text of introduced bill, see copy of bill as
			 introduced on July 7, 2011
		
		
			
		
		A BILL
		To amend the Elementary and Secondary
		  Education Act of 1965 to provide States and local educational agencies with
		  maximum flexibility in using Federal funds provided under such Act, and for
		  other purposes.
	
	
		1.Short titleThe Act may be cited as the State and
			 Local Funding Flexibility Act.
		2.Flexibility to use
			 Federal funds
			(a)In
			 generalSubpart 2 of part A
			 of title VI of the Elementary and Secondary Education Act of 1965 (20 U.S.C.
			 7305 et seq.) is amended to read as follows:
				
					2Funding Flexibility for
				State and Local Educational Agencies
						6121.Short
				titleThis subpart may be
				cited as the State and Local Funding Flexibility Act.
						6122.PurposeThe purpose of this subpart is to allow
				States and local educational agencies the flexibility to—
							(1)design flexible programs
				that use Federal funds to support student achievement for all students,
				including students most at risk of failing to meet the State’s academic
				achievement standards; and
							(2)extend and enhance the
				funding flexibility provided to rural local educational agencies under section
				6211 to all State educational agencies and local educational agencies by
				providing such agencies flexibility in using Federal formula funds received to
				carry out authorized State or local activities for other authorized or required
				State or local activities.
							6123.Flexibility to use
				Federal funds
							(a)Alternative uses of
				federal funds for state educational agencies
								(1)In
				generalSubject to subsections (c) and (d) and notwithstanding
				any other provision of law, a State educational agency may use the applicable
				funding that the agency receives for a fiscal year to carry out any State
				activity authorized or required under one or more of the following
				provisions:
									(A)Section 1003.
									(B)Section 1004.
									(C)Subpart 1 of part B of
				title I.
									(D)Part C of title I.
									(E)Part D of title I.
									(F)Part A of title
				II.
									(G)Part B of title
				II.
									(H)Title III.
									(I)Part B of title
				IV.
									(J)Part A of title V.
									(K)Subpart 1 of part A of
				title VI.
									(L)Subpart 2 of part B of
				title VI.
									(M)Subpart 2 of part A of
				title VII.
									(2)NotificationNot later than June 1 of each year, a State
				educational agency shall notify the Secretary of the State educational agency’s
				intention to use the applicable funding for any of the alternative uses under
				paragraph (1).
								(3)Applicable funding
				defined
									(A)In
				generalExcept as provided in subparagraph (B), in this
				subsection, the term applicable funding means funds provided to
				carry out State activities under one or more of the following
				provisions:
										(i)Section
				1003(g)(2).
										(ii)Section 1004.
										(iii)Subpart I of Part B of
				title I.
										(iv)Part C of title
				I.
										(v)Part D of title I.
										(vi)Part A of title
				II.
										(vii)Part B of title
				II.
										(viii)Part A of title
				III.
										(ix)Part B of title
				IV.
										(x)Part A of title V.
										(xi)Title I of Public Law
				111–226.
										(B)LimitationIn this subsection, the term
				applicable funding does not include funds provided under any of
				the provisions listed in subparagraph (A) that State educational agencies are
				required by this Act—
										(i)to reserve, allocate, or
				spend for required activities;
										(ii)to allot or award to
				local educational agencies or other entities eligible to receive such funds;
				or
										(iii)to use for technical
				assistance or monitoring.
										(4)DisbursementThe
				Secretary shall disburse the applicable funding to State educational agencies
				for alternative uses under
				paragraph (1) for a fiscal year at the
				same time as the Secretary disburses the applicable funding to State
				educational agencies that do not intend to use the applicable funding for such
				alternative uses for the fiscal year.
								(b)Alternative uses of
				federal funds for local educational agencies
								(1)In
				generalSubject to
				subsections (c) and (d) and notwithstanding any other provision of law, a local
				educational agency may use the applicable funding that the agency receives for
				a fiscal year to carry out any local activity authorized or required under one
				or more of the following provisions:
									(A)Section 1003.
									(B)Part A of title I.
									(C)Subpart 1 of part B of
				title I.
									(D)Part C of title I.
									(E)Part D of title I.
									(F)Part A of title
				II.
									(G)Part B of title
				II.
									(H)Part A of title
				III.
									(I)Part B of title
				IV.
									(J)Part A of title V.
									(K)Subpart 2 of part B of
				title VI.
									(L)Part A of title
				VII.
									(M)Section 613(f) of the
				Individuals with Disabilities Education Act (20 U.S.C. 1413(f)).
									(2)NotificationA
				local educational agency shall notify the State educational agency of the local
				educational agency’s intention to use the applicable funding for any of the
				alternative uses under
				paragraph (1) by a date that is
				established by the State educational agency for the notification.
								(3)Applicable funding
				defined
									(A)In
				generalExcept as provided in
				subparagraph (B), in this
				subsection, the term applicable funding means funds provided to
				carry out local activities under one or more of the following
				provisions:
										(i)Part A of title I.
										(ii)Part C of title
				I.
										(iii)Part D of title
				I.
										(iv)Part A of title
				II.
										(v)Part A of title
				III.
										(vi)Part A of title
				V.
										(vii)Part A of title
				VII.
										(viii)Title I of Public Law 111–226.
										(B)LimitationIn this subsection, the term
				applicable funding does not include funds provided under any of
				the provisions listed in
				subparagraph (A) that local
				educational agencies are required by this Act—
										(i)to reserve, allocate, or
				spend for required activities;
										(ii)to allot or award to
				entities eligible to receive such funds; or
										(iii)to use for technical
				assistance or monitoring.
										(4)DisbursementEach
				State educational agency that receives applicable funding for a fiscal year
				shall disburse the applicable funding to local educational agencies for
				alternative uses under
				paragraph (1) for the fiscal year at
				the same time as the State educational agency disburses the applicable funding
				to local educational agencies that do not intend to use the applicable funding
				for such alternative uses for the fiscal year.
								(c)Rule for Administrative
				costsA State educational agency or a local educational agency
				may only use applicable funding (as defined in subsection (a)(3) or (b)(3),
				respectively) for administrative costs incurred in carrying out a provision
				listed in subsection (a)(1) or (b)(1), respectively, to the extent that the
				agency, in the absence of this section, could have used funds for
				administrative costs with respect to a program listed in subsection (a)(3) or
				(b)(3), respectively.
							(d)Rule of
				constructionNothing in this
				section shall be construed to relieve a State educational agency or local
				educational agency of any requirements relating to—
								(1)maintenance of effort;
								(2)use of Federal funds to
				supplement, not supplant, non-Federal funds;
								(3)comparability of
				services;
								(4)equitable participation
				of private school students and teachers;
								(5)applicable civil rights
				requirements;
								(6)the selection of school
				attendance areas or schools under subsections (a) and (b), and allocations to
				such areas or schools under subsection (c), of section 1113;
								(7)section 1111;
								(8)section 1116; or
								(9)section
				3122.
								.
			(b)Conforming
			 amendmentThe table of contents of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 6301 et seq.) is amended by striking the items
			 relating to subpart 2 of part A of title VI and inserting the following:
				
					
						Subpart 2—Funding Flexibility for State and
				Local Educational Agencies
						Sec. 6121. Short title. 
						Sec. 6122. Purpose.
						Sec. 6123. Flexibility to use Federal
				funds.
					
					.
			
	
		July 25, 2011
		Reported with an amendment, committed to the Committee of
		  the Whole House on the State of the Union, and ordered to be
		  printed
	
